Citation Nr: 0209656	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left patella, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, on appeal from an initial grant of service 
connection.

4.  Whether an appeal has been perfected from denial of 
service connection for a low back disability.

5.  Entitlement to an earlier effective date than November 7, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971, from November 1971 to October 1978, and from 
December 1979 to May 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, and from August 1997 and July 1998 
rating decisions of the VARO in New Orleans, Louisiana.  The 
claim is now under the original jurisdiction of the New 
Orleans RO.  

The Board remanded the claim in May 1999 for the purpose of 
obtaining additional information and to clarify procedural 
status and to give the veteran and his representative an 
opportunity to present argument relating to whether the issue 
of service connection for a back disorder was on appeal.  
Development requested has been undertaken, and the claim is 
ready for appellate review.


FINDINGS OF FACT

1. Sufficient evidence is of record for an equitable 
disposition of the veteran's claims.  

2.  The veteran's bilateral knee condition is manifested by 
no limitation of extension and minimal limitation of flexion, 
pain, and arthritis shown on x-rays.

3.  The veteran's PTSD is manifested by irritability and 
occasional sleeplessness.  However, it has not produced 
isolation and the veteran is not occupationally impaired as a 
result of the disability.

4.  The RO denied entitlement to service connection for a low 
back disability in January 1993, and the veteran did not 
perfect an appeal of that denial.

5.  The RO again denied entitlement to service connection for 
a low back disability in August 1997.  The veteran disagreed 
with the denial in September 1997.  A statement of the case 
was provided to him on July 1, 1998.  He did not perfect an 
appeal from that denial.

7.  Entitlement to service connection for PTSD was originally 
denied by the RO in June 1995.  

8.  The veteran filed a claim to reopen for service 
connection for PTSD on November 7, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5099 and 5010 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left patella have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5099 and 5010 (2001).  

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD, on appeal from an initial grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (2001).

4.  The January 1993 and August 1997 denials of service 
connection for low back disability are final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 
20.1103 (2001); 38 C.F.R. § 20.302 (as amended 66 Fed. Reg. 
50,318, 50,319 (Oct. 3, 2001)).

5.  There is no legal entitlement to an effective date 
earlier than November 7, 1996, for the granting of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an increased 
evaluation for his PTSD and bilateral knee disabilities in 
rating decisions of August 1997, October 1997, August 2000, 
and December 2001, and the SOC and SSOCs dated August 1997, 
October 1997, July 1998, September 2000, and January 2002.  
The Board concludes that the discussions in the rating 
decisions and the SOC/SSOCs adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has submitted numerous statements and he has undergone 
numerous VA examinations of his knees and his mental 
disorder.  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Additionally, the RO sent the appellant a letter dated in 
December 2001 that explained the VCAA and requested 
additional evidence.  This letter notified the veteran of the 
type of evidence necessary to substantiate the claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly required the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  With respect to the issue of an 
increased evaluation for chondromalacia of both knees, 
because the appeal does not stem from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, is not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are for consideration for the issue 
of entitlement to an increased evaluation for PTSD because it 
is on appeal from an initial grant of service connection.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

A.  Chondromalacia

Both of the veteran's knees have been service-connected for 
chondromalacia of the patella.  Each disability has been 
rated as 10 percent disabling pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5099 and 5010 (2001).  The veteran contends 
that both of his knees are more disabling than currently 
rated.

In May 1997, the veteran underwent a VA orthopaedic 
examination of his knees.  He complained of constant pain, 
along with popping and aching.  The examiner noted that the 
veteran had slight distress with ambulation.  The doctor 
further wrote:

	. . . He keeps his knee stiffened, 
right more than left, and he favors his 
right knee.  He has full range of motion 
in both of his knees bilaterally.  He has 
a slight popping and occasional clicking 
bilaterally.  There is no effusion noted.  
He has a negative anterior and posterior 
draw, negative Latchmen's [sic] and 
negative MacMurray.  Strength is 5/5 in 
his lower extremity.  His joints are not 
red or hot.  

X-RAYS:  There is a small left superior 
patella spur.  No other significant 
osseous joint or soft tissue abnormality 
is seen.

DIAGNOSIS:  Bilateral chondromalacia.

After the exam, the veteran submitted a written statement, 
dated May 1998, in which he said that he fell down many times 
because his knees "gave out."  He complained of pain, an 
unsteady gait, and a loss of mobility.  

The veteran had another physical examination in May 1998.  
The examiner noticed that the veteran favored the right lower 
limb.  Additionally, it was reported:

All alleged painful joints failed to show 
any range of motion limitation, swelling, 
rubor or increased temperature.

Two years later, in July 2000, another examination of the 
knees was accomplished.  Prior to the examination, the 
veteran reported that some of the bilateral knee pain was 
relieved through the use of medications.  The veteran gave no 
history of dislocation or recurrent subluxation, inflammatory 
arthritis, or constitutional symptoms.  The examiner noted:

Further examination regarding joints, the 
knees are unremarkable, full range of 
motion.  There is no evidence of 
decreased range of motion.  No edema, 
effusion, instability, weakness, 
tenderness, redness, heat, abnormal 
movement or guarding of movement.  There 
is no ankylosis.  No evidence of 
inflammatory arthritis.  There is no 
prosthesis.

X-ray films showed minimal degenerative changes of the bones 
of both knees with minimal narrowing of both knee joints 
noted, and osteoporosis of the visualized bones of both 
knees.

In September 2001, an orthopaedic exam of the veteran's back 
and knees was performed.  The veteran reported that his knees 
were swelling and "giving way."  He complained of pain, 
locking of the right knee, and mobility problems on stairs.  
The examination revealed that the veteran could heel and toe 
walk without difficulty.  He had a range of motion of 0 to 
135 degrees.  It was also written by the examiner:

There was some tenderness along the 
patellar tendon on both knees and also on 
the medial joint line of the right knee.  
He has no medial or collateral 
ligamentous laxity, negative McMurray, 
negative Lachman and negative anterior 
drawer sign.  There is no deformity or 
swelling.

DIAGNOSIS: . . . Patella tendonitis both 
knees . . . The patella tendonitis can be 
treated with nonsteroidal anti-
inflammatories . . . .

A VA general medical examination was also performed around 
this time.  The examiner noted that the knee joints showed 
decreased sensation but that the range of motion was 
"satisfactory."  There was no limitation of flexion or 
extension.  There was no subluxation, no point tenderness, 
and no sensory deficit.  Reflexes were intact.

A specific diagnostic code in the ratings schedule does not 
exist for chondromalacia; as such, the veteran's knee 
disabilities have been rated by analogy.  Unlisted conditions 
are rated by analogy to a listed condition with similarly 
affected functions, anatomical localization, and 
symptomatology.  38 C.F.R. § 4.20 (2001).  The veteran's 
chondromalacia patella has been coded Diagnostic Code 5099-
5010.  Diagnostic Code 5099 represents an unlisted 
musculoskeletal condition, and Diagnostic Code 5010 is 
traumatic arthritis.  Arthritis due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis, 
requiring reference to Diagnostic Code 5003.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (2001).  The knee is 
considered a major joint for the purpose of rating disability 
for arthritis.  38 C.F.R. § 4.45.

Limitation of motion at the knee is rated as limitation of 
flexion (Diagnostic Code 5260) or limitation of extension 
(Diagnostic Code 5261).

Flexion limited to 60 degrees warrants a noncompensable (zero 
percent) rating.  Where flexion is limited to 45 degrees, a 
10 percent rating will be assigned.  Where it is limited to 
30 degrees, a 20 percent rating will be assigned; if there is 
limitation to 15 degrees, a 30 percent rating will be 
awarded.  38 C.F.R. Part 4, Diagnostic Code 5260 (2001).

Extension limited to five degrees warrants a noncompensable 
evaluation.  Where extension is limited to 10 degrees, a 10 
percent rating will be assigned; and where it is limited to 
15 degrees, a 20 percent rating will be assigned.  If 
extension is limited to 20 degrees, a 30 percent evaluation 
is awarded; a 30 degree extension limit requires that a 40 
percent rating be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (2001). 

Normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II.  From 1997 to the present, the veteran's knees have 
exhibited limitation of motion on only one examination.  In 
that one instance, his flexion was limited by five degrees.  
This limitation is insufficient to qualify for even a 
noncompensable evaluation pursuant to Diagnostic Code 5260.  
Thus, the veteran's knees do not meet the criteria for even a 
10 percent rating using the criteria of Diagnostic Code 5003, 
which provide for a 10 percent rating for noncompensable 
limitation of motion.  

The knee evaluations require an assessment of the effect of 
the disability on the veteran's daily life, including pain.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, Diagnostic Codes 5260, 5261 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2001).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2001).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The current 10 percent evaluation for each knee is more than 
adequate to compensate for any hypothetical increase in 
functional disability that may be attributable to pain on use 
or during flare-ups, given that the veteran's knees have not, 
on examination, exhibited any limitation of motion even 
remotely approaching a compensable limitation.  

Consideration is also given to other potentially applicable 
diagnostic codes.  Pursuant to Diagnostic Code 5257, other 
impairment of the knee may be evaluated.  It provides for a 
10 percent rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
Instability, laxity, and subluxation have not been noted on 
examinations, and there is no basis to assign a rating under 
this code.

In accordance with the rating criteria noted above for a knee 
disabilities, and with the instructions given in DeLuca, the 
preponderance of the evidence is against a rating higher than 
10 percent for either knee. 

B.  PTSD

The veteran has requested a higher initial evaluation for his 
psychiatric condition.  In conjunction with his claim, the 
veteran underwent a psychiatric evaluation in July 2000.  He 
complained of depression, dysphoria, sleeplessness, and 
feelings of uselessness/worthlessness.  He also reported that 
he was experiencing infrequent nightmares concerning his 
experiences in Vietnam.  The doctor further noted:

	. . . He denies being bothered by 
spontaneous, recurring thoughts of any 
his Vietnam experiences.  Overall, there 
is no indication of any overall increased 
post-traumatic stress disorder symptoms 
since the last examination.
* * *
IMPRESSION:  There was no clear 
indication of any significant change in 
post-traumatic stress disorder symptoms 
since the last examination.  There does 
appear to have been a significant 
increase in the depressive 
symptomatology, but this appears to be 
largely due to the veteran's 
deteriorating physical condition and 
resultant inability to work or engage in 
normal physical activities.

DIAGNOSTIC IMPRESSION:
(1)  Depression, chronic, recurrent, 
moderate to severe.
(2)  Post-traumatic stress disorder, 
chronic, mild to moderate.

A Global Assessment of Functioning (GAF) score of 65 to 75 
was given.

The veteran submitted a statement with attachments in 
December 2000, in which he stated that he suffered from 
depression and isolation.  He claimed that he had nightmares 
and sleeplessness, and that he was troubled by loud noises.  
The veteran's substantive appeal, VA Form 9, Appeal to Board 
of Veterans' Appeals, received by the RO in December 2000, 
merely asked for an increased evaluation.  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411 (2001).  Under these criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2001).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2001). Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence of record clearly establishes that the veteran's 
PTSD illness is not more disabling than currently rated.  
Although there have been brief periods of time that the 
veteran is irritable and does restrict his interaction with 
others, an overall review of the record reveals that he does 
have contact with others.  He does not isolate himself.  
Additionally, none of the medical records suggest that the 
veteran is unemployable or even moderately severely 
occupationally impaired as a result of his PTSD.  

These records also do not show that the veteran is confused 
or dependent.  They do not reveal confusion, panic attacks, 
hallucinations, delusions, loose associations, or unusual 
thought content.  While the veteran does claim that he 
experiences some intrusive thoughts and nightmares, along 
with sleeplessness, the record also shows that these 
manifestations and symptoms are rare.

The medical evidence shows the assignment of a GAF score 
ranging from 65 to 75.  GAF scores ranging between 61 to 70 
contemplates mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging between 71 to 80 suggests that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders at 44-47 (4th ed. 1994).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In applying DSM IV GAF scale to the information provided by 
the medical records, along with the statements provided by 
the veteran, it is the Board's opinion that the evidence does 
not show that the veteran's PTSD reduces his ability from 
working or even moderately impairs his ability to work.  The 
records do not suggest that his reliability, flexibility or 
efficiency are so reduced specifically by his service-
connected psychiatric disorder as to result in industrial 
impairment.  While there is evidence of irritability and 
depression, there is no evidence that it reduces his 
reliability or productivity.  The medical records also do not 
indicate that his judgment and his ability to think 
abstractly are impaired.  

The Board further notes that the record is negative for 
findings indicating that the veteran experiences delusions or 
hallucinations; his speech is logical and coherent.  

The overall disability picture does not approximate the 50 
percent, or greater, criteria such as to warrant an increased 
rating under Diagnostic Code 9411.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his disability from PTSD.  Therefore, 
the veteran's claim is denied. 

III.  Status of Appeal, Back Disorder Claim

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

If a timely notice of disagreement is filed, the RO must 
issue a statement of the case, and the veteran must perfect 
an appeal through filing a timely and adequate substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (2001); 38 C.F.R. § 20.203(b) (as amended, 66 Fed. 
Reg. 50,318, 50,319 (Oct. 3, 2001)).  A determination on 
which an appeal is not perfected is final.  38 C.F.R. 
§ 20.1103 (2001).

In the Board's remand, the veteran was given notice that the 
Board would consider whether he had perfected an appeal from 
the denial of service connection for a back disorder.  He was 
advised to submit argument on that point.  He did not do so.

The facts are as follows.  Service connection for a back 
disorder was denied in January 1993.  The veteran disagreed, 
and a statement of the case was provided.  Although the 
veteran filed a VA Form 9, he did not address service 
connection for a back disorder.  The appeal addressed only 
the issue of the rating for his bilateral chondromalacia.  
Thus, the January 1993 denial of service connection for a 
back disorder was final.

In a June 1997 statement, the veteran again raised the issue 
of entitlement to service connection for a back disorder.  In 
a rating decision dated August 1, 1997, of which the veteran 
was notified on August 14, 1997, the RO again denied service 
connection for a low back disorder.  Although the RO did not 
address the previous finality of that determination, that 
failure is of no significance in this case.  A statement of 
the case (designated as a supplemental statement of the case) 
was provided on July 1, 1998.  The veteran did not thereafter 
file any correspondence or Form 9 addressing the issue of 
service connection for a back disorder.  He has not perfected 
an appeal of that issue, and it must be dismissed.


IV.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (2001).

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2001).  The VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992). 

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (2001).  
With a reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and 
(r) (2001).

The veteran initially filed his claim for service connection 
for PTSD on October 19, 1994.  It was denied in June 1995, 
and the veteran was notified of the decision.  He did not 
appeal.  That decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

On November 7, 1996, the veteran submitted a written 
statement contending that he was suffering from PTSD and that 
VA benefits should be granted for said disorder.  Following 
development and examination, service connection for PTSD was 
awarded, effective November 7, 1996. 

When the veteran filed his claim for PTSD in November 1996, 
it was a claim to reopen since there was a prior final denial 
of this claim, as discussed above.  There is no basis in the 
law on which to grant service connection from a date earlier 
than the date of the claim, unless the claim is filed within 
a year of separation from service.  This claim was filed many 
years after the veteran's separation from service, and the 
Board may not grant service connection from an earlier date.  
The Board is bound by applicable statutes, regulations of the 
Secretary, and precedent opinions of the General Counsel.  38 
C.F.R. § 20.101(a) (2001).  


ORDER

1.  Entitlement to an increased evaluation for chondromalacia 
of the right patella is denied.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left patella is denied.  

3.  Entitlement to an increased evaluation for PTSD, on 
appeal from an initial grant of service connection, is 
denied.  

4.  The claim of entitlement to service connection for a 
lower back disability is dismissed for lack of a substantive 
appeal.

5.  An effective date earlier than November 7, 1996, for the 
granting of service connection for PTSD, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


